Case: 19-20643     Document: 00515689366         Page: 1   Date Filed: 12/30/2020




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 December 30, 2020
                                  No. 19-20643                     Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Jose Leonel Bonilla-Romero, also known as Jose Tupapa,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:14-CR-245-3


   Before Owen, Chief Judge, and Dennis and Haynes, Circuit Judges.
   Haynes, Circuit Judge:
         Appellant Jose Leonel Bonilla-Romero was involved in a gang-related
   murder when he was seventeen years old. He was charged with and pleaded
   guilty to first-degree murder under 18 U.S.C. § 1111(b). While a person
   convicted of first-degree murder under § 1111(b) “shall be punished by death
   or by imprisonment for life,” a defendant who was under the age of eighteen
   at the time of the offense, such as Bonilla-Romero, cannot be sentenced to
   death or mandatory life imprisonment, see Miller v. Alabama, 567 U.S. 460,
   479 (2012) (holding mandatory life without parole unconstitutional for
   juveniles); Roper v. Simmons, 543 U.S. 551, 575 (2005) (holding the same for
Case: 19-20643      Document: 00515689366          Page: 2    Date Filed: 12/30/2020




                                    No. 19-20643


   the death penalty). In order to resolve this constitutional defect, the district
   court severed § 1111(b)’s punishment provision for first-degree murder,
   determined that the statute-as-modified authorizes imprisonment “for any
   term of years or for life,” and accordingly sentenced Bonilla-Romero to a
   term of imprisonment of 460 months. For the reasons set forth below, we
   AFFIRM.

                               I.   Background
          As a teenager, Bonilla-Romero became involved with a gang. Related
   to their gang involvement, Bonilla-Romero and two other gang members
   “killed Josael Guevara by striking him with a bat and a machete.” At the time
   of the murder, Bonilla-Romero was seventeen years old—a minor.
          The Government filed proceedings against Bonilla-Romero under the
   Juvenile Justice and Delinquency Prevention Act, 18 U.S.C. §§ 5031–42. In
   a “Juvenile Information” charging document, the Government alleged that
   Bonilla-Romero     killed   Guevara    “with    premeditation     and    malice
   aforethought . . . which would have been a crime in violation of [18 U.S.C. §
   1111] if he had been an adult.” The Government moved to transfer the
   proceedings against Bonilla-Romero to adult criminal prosecution. The
   district court granted the motion and noted, among other factors warranting
   transfer, that Bonilla-Romero was only three months shy of his eighteenth
   birthday at the time of the offense, that the alleged murder “was particularly
   brutal,” and that Bonilla-Romero exhibited sufficient maturity to be tried as
   an adult.
          Bonilla-Romero appealed the transfer of his case to adult proceedings.
   A previous panel of this court stayed the appeal “for the limited purpose of
   plea proceedings.” Back at the district court, Bonilla-Romero entered into a
   plea agreement with the Government that included a sentence of “no more
   than 30 years” of imprisonment and “a term of supervised release after




                                          2
Case: 19-20643      Document: 00515689366           Page: 3    Date Filed: 12/30/2020




                                     No. 19-20643


   imprisonment of up to five years.” The district court, however, rejected the
   plea agreement. His plea agreement rejected, Bonilla-Romero withdrew his
   plea of guilty. But later, he again pleaded guilty. During the plea colloquy,
   the court asked Bonilla-Romero, “Have you talked with your lawyer . . . about
   what the maximum penalties are for the offense charged against you in the
   Superseding Indictment?” Bonilla-Romero answered affirmatively. The
   court also explained:
          Now, under Section 1111 of Title 18, which is the federal
          murder statute, the offense of murder in the first degree, which
          is charged here, carries a maximum sentence of death and a
          minimum sentence of life in prison.
          Because you had not quite attained the age of 18 when the
          crime was committed and are being tried as an adult, under the
          United States Constitution, you’re not eligible for the death
          penalty or for a mandatory sentence of life imprisonment.
          Therefore, in reading the punishments prescribed for murder,
          in the murder statute, Section 1111(b), the Court must sever
          and omit those words in the punishment language. That would
          be unconstitutional, if applied to you, because of your age at the
          time of the crime. When the Court does that, the offense—the
          offense of murder in the first degree committed at the time—
          committed by one who, at the time of the murder, had not
          attained 18 years of age and is tried as an adult, carries with it
          the following punishment:
          The sentence of imprisonment for any term of years or for life;
          a fine not to exceed $250,000; a term of not more than five
          years of supervised release; and a special assessment of $100.
          Bonilla-Romero then pursued his interlocutory appeal. Sealed Appellee
   1 v. Sealed Juvenile 1, No. 15-20262, slip op. at 3 (5th Cir. Mar 9, 2018), cert.
   denied, 139 S. Ct. 1258 (2019). Another panel of this court dismissed the
   interlocutory appeal since sentencing had not yet occurred; in dismissing the
   appeal, the panel noted that Bonilla-Romero “raised an important




                                          3
Case: 19-20643     Document: 00515689366           Page: 4   Date Filed: 12/30/2020




                                    No. 19-20643


   constitutional question that may deserve a thorough review when the
   appropriate time comes.” Id. at 5.
          Prior to the sentencing hearing, as part of Bonilla-Romero’s
   presentence investigation report (“PSR”), the probation officer provided
   that the statutory provision allowed for “[a]ny term of years up to and
   including Life” and that Bonilla-Romero’s guideline range—based on an
   offense level of 43 and criminal history category of I—was life imprisonment.
   The probation officer recommended that, after applying a downward
   variance “given the defendant’s age at the time of the offense” and
   accounting for time served in custody, Bonilla-Romero be sentenced to 578
   months’ imprisonment. The Government filed a sentencing memorandum
   requesting that the district court “sentence Bonilla-Romero to 35 years or
   more of incarceration.”
          Bonilla-Romero objected to the PSR’s determination that he was
   subject to a term of imprisonment up to and including life, noting that 18
   U.S.C. § 1111(b) allows for first-degree murder to be punished only with
   mandatory life imprisonment or death but that juveniles may not receive
   those sentences. At the sentencing hearing, the district court explained that
   “[t]he question is whether there is any valid portion of Section 1111(a) [that
   when] applied to juveniles . . . would function independently, and in a
   manner consistent with the intent of Congress.” In this case, because “the
   maximum penalty is authorized” by statute and no provision exists for “less
   than [a] life sentence,” a “gap” had been “left open.” The court further
   explained that “[i]n the absence of more specific and constitutional guidance
   from Congress,” a statute authorizing only a maximum penalty “provid[es]
   discretion to the sentencing judge to sentence anywhere between no penalty,
   and the maximum penalty.” For these reasons, the court overruled Bonilla-
   Romero’s objection.




                                         4
Case: 19-20643       Document: 00515689366         Page: 5   Date Filed: 12/30/2020




                                    No. 19-20643


            The district court ultimately sentenced Bonilla-Romero to 460
   months of imprisonment (thirty-eight years and four months), followed by
   five years of supervised release. Bonilla-Romero timely appealed the district
   court’s judgment.

            II.   Jurisdiction and Standard of Review
            The district court had jurisdiction over this case under 18 U.S.C.
   § 3231, and we have jurisdiction over Bonilla-Romero’s timely appeal under
   28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review constitutional
   challenges de novo. United States v. Romero-Cruz, 201 F.3d 374, 377 (5th Cir.
   2000).

                            III.    Discussion

            On appeal, Bonilla-Romero raises two challenges to his conviction.
   First, he contends that the district court unconstitutionally fashioned a new
   punishment for first-degree murder committed by juveniles, violating the
   Due Process Clause’s notice requirement and separation-of-powers doctrine.
   Second, he asserts that the district court violated the Due Process Clause and
   Federal Rule of Criminal Procedure 11 by failing to specify his potential
   sentencing range at his plea hearing. Neither of Bonilla-Romero’s challenges
   succeed.

            A.    Punishment Provision Challenge
            18 U.S.C. § 1111(a) creates two categories of murder. First-degree
   murder features an aggravating characteristic, such as being perpetrated “by
   poison, lying in wait, or any other kind of deliberate, malicious, and
   premediated killing.”      18 U.S.C. § 1111(a).      Second-degree murder
   encompasses all murder not in the first degree. Id. Although § 1111(b)
   authorizes a sentence of “imprison[ment] for any term of years or for life”




                                         5
Case: 19-20643      Document: 00515689366          Page: 6   Date Filed: 12/30/2020




                                    No. 19-20643


   for second-degree murder, §1111(b) sets forth a minimum and maximum
   sentence prescribing that first-degree murder “be punished by death or
   imprisonment for life.” Id. § 1111(b). As the Government concedes, as a
   result of the Court’s rulings in Miller and Roper, a death sentence is not
   available for juveniles. A mandatory life sentence without possibility of
   parole is also proscribed.
          The Supreme Court recently restated that when a portion of a statute
   is unconstitutional, “the traditional rule is that the unconstitutional
   provision must be severed unless the statute created in its absence is
   legislation that Congress would not have enacted.” Seila Law LLC v.
   Consumer Fin. Prot. Bureau, 140 S. Ct. 2183, 2209 (2020) (internal quotation
   marks and citation omitted). Nothing suggests that Congress would not have
   enacted a murder statute covering juveniles if it had foreseen the rulings in
   Miller and Roper. Thus, the focus here must be on the proper remedy.
          We conclude that it is appropriate to sever as necessary. The question
   then becomes which portions of § 1111 must be excised and which must be
   retained. United States v. Booker provides the framework: “we must retain
   those portions of [§ 1111] that are (1) constitutionally valid, (2) capable of
   functioning independently, and (3) consistent with Congress’ basic
   objectives in enacting the statute.” 543 U.S. 220, 258–59 (2005) (cleaned
   up). At the same time, “we must refrain from invalidating more of the statute
   than is necessary.” Id. at 258 (internal quotation marks and citation omitted).
          Roper requires that we strike § 1111(b)’s authorization of the death
   penalty for juveniles, and Miller requires that we do the same for its
   mandatory minimum of life imprisonment. Yet we need not go further;
   under Miller, juveniles may be sentenced to life imprisonment, provided that
   the sentencer adequately considers the offender’s youth. 567 U.S. at 479–80




                                         6
Case: 19-20643         Document: 00515689366              Page: 7       Date Filed: 12/30/2020




                                          No. 19-20643


   (noting that “appropriate occasions for sentencing juveniles to this harshest
   penalty will be uncommon”).
           As currently drafted, § 1111(b) provides a statutory maximum of death
   for first-degree murder and a statutory minimum of life imprisonment
   without parole. 1 Under Roper, the death penalty must be discarded, leaving
   life imprisonment as both the statutory maximum and minimum. Because
   Miller in turn prohibits mandatory life without parole sentences for juveniles,
   all that remains of the punishment provision is a statutory maximum of life
   imprisonment. Where Congress only provides a statutory maximum, the
   district court has discretion to impose no penalty or any penalty up to that
   maximum. Cf. United States v. Turner, 389 F.3d 111, 120 (4th Cir. 2004)
   (holding that when Congress fails to provide a statutory maximum, it “gives
   maximum discretion to the sentencing court,” such that “the maximum is
   life imprisonment”); United States v. Wright, 812 F.3d 27, 33 (1st Cir. 2016)
   (holding the same). Thus, excising the mandatory minimum nature of the
   life sentence is all that is needed to satisfy the constitutional issue for
   juveniles under § 1111.
           Another way to address the issue is to substitute the punishment
   provision for second-degree murder in this case because, under § 1111’s
   scheme, all of the elements of second-degree murder must be met to be
   convicted of first-degree murder. 2 Either approach yields the result reached




           1
              A federal life sentence is a sentence of life imprisonment without parole because
   parole is no longer available in the federal system. Richmond v. Polk, 375 F.3d 309, 316 (4th
   Cir. 2004) (citing the Sentencing Reform Act of 1984, Pub. L. No. 98-473, Title II, 98 Stat.
   1987).
           2
             First-degree murder is a murder plus the heightened state-of-mind element
   (willfulness, deliberateness, maliciousness, or premeditation). See 18 U.S.C. § 1111(a).
   Second-degree murder is any other murder. Id. Therefore, any offense that satisfies the




                                                7
Case: 19-20643       Document: 00515689366             Page: 8      Date Filed: 12/30/2020




                                        No. 19-20643


   by the district court: that Bonilla-Romero shall be punished by imprisonment
   “for any term of years or for life.”
          The district court’s remedy complies with Roper and Miller, functions
   independently, and is consistent with Congress’s clear intent to criminalize
   “the unlawful killing of a human being with malice aforethought,” 18 U.S.C.
   § 1111(a). Nevertheless, Bonilla-Romero contends that the district court’s
   solution is still unconstitutional, relying on United States v. Evans, 333 U.S.
   483 (1948), and United States v. Under Seal, 819 F.3d 715 (4th Cir. 2016), for
   the proposition that the Government cannot retroactively graft a lesser
   penalty onto an indicted charge.
           Evans presented “an unusual and a difficult problem”: the statute at
   issue criminalized both smuggling and harboring aliens, but it provided a
   punishment only for smuggling. 333 U.S. at 484. Because the statutory
   scheme resulted in doubt and ambiguity, the Supreme Court declined to
   apply the smuggling penalty to a harboring offense. Id. at 489, 495. Here,
   however, the statutory scheme is not ambiguous. The scheme makes clear
   that any killing of a human being with malice aforethought is illegal and
   punishable by a term of imprisonment; and if the offender’s conduct was
   willful, deliberate, malicious, or premediated, then an increased penalty
   applies. See 18 U.S.C. § 1111. Because the offenses and corresponding
   punishments are clear under the statutory scheme, the instant case does not
   raise the “unusual” problem that was at issue in Evans.
          In Under Seal, the district court denied the Government’s motion to
   try the defendant—a juvenile accused of murder in aid of racketeering—as
   an adult because the racketeering statute carried a mandatory penalty of



   elements for first degree murder necessarily satisfies those for second-degree murder as
   well.




                                              8
Case: 19-20643      Document: 00515689366          Page: 9   Date Filed: 12/30/2020




                                    No. 19-20643


   either life imprisonment or death. 819 F.3d at 717. The Fourth Circuit
   affirmed the district court’s decision because a “conviction would require
   the court to impose an unconstitutional sentence.” Id. at 728. The Fourth
   Circuit reasoned that, under the structure of the racketeering statute, there
   was no punishment that could be applicable to the juvenile. Id. The provision
   at issue, 18 U.S.C. § 1959(a)(1), contained one penalty for racketeering-
   related murder (life imprisonment or death), which could not be imposed on
   a juvenile, and another for racketeering-related kidnapping (imprisonment for
   any term of years or life). See id. at 723–24. The Fourth Circuit declined to
   “combine the penalty provisions for two distinct criminal acts.” Id. at 724.
   Therefore, “[t]he penalty enacted for the kidnapping-based offense [could
   not] simply be interchanged with and applied to the murder-based offense, as
   these . . . [have] distinct elements.” Id. Grafting the kidnapping penalty onto
   a murder offense would “run[] counter to the Constitution’s guarantee of
   due process” because the statute does not provide notice that any other
   penalty could be applicable for the murder. Id. at 726.
          Under Seal is also distinguishable from the instant case. As discussed
   above, an offense that meets the elements for first-degree murder would also
   satisfy the elements for second-degree murder. With that aspect of the
   statutory scheme in mind, the statute provides notice that the conduct of
   murder could result in a term of imprisonment for any term of years. See 18
   U.S.C. § 1111(b).
          Bonilla-Romero also insists that the district court’s solution violates
   the separation-of-powers doctrine because it applies the penalty Congress
   intended for second-degree murder to first-degree murder. Yet by deleting
   any penalty for juvenile first-degree murderers, Bonilla-Romero’s approach
   would completely frustrate the will of Congress by placing juveniles who
   committed the most heinous murders in a better position than those who
   committed second-degree murder.           Thus, we conclude that Bonilla-



                                         9
Case: 19-20643    Document: 00515689366           Page: 10   Date Filed: 12/30/2020




                                   No. 19-20643


   Romero’s challenges to the district court’s construction of § 1111(b)’s
   punishment provision fail.
             B. Plea Hearing Challenge
          Bonilla-Romero also challenges the district court’s supposed failure
   to specify his sentencing range at his plea hearing. Under the Due Process
   Clause and Federal Rule of Criminal Procedure 11, when a guilty plea is
   accepted, the court must inform the defendant of the consequences of his
   plea, including the maximum possible penalty and any mandatory minimum
   sentence. See Fed. R. Crim. P. 11(c)(1); see also United States v. Pearson,
   910 F.2d 221, 222–23 (5th Cir. 1990). As long as a defendant is advised of
   and understands the consequences of his plea, the plea is knowing and
   voluntary. Pearson, 910 F.2d at 223.
          At the plea hearing, the district court provided notice of Bonilla-
   Romero’s sentencing considerations in detail, as set forth above. It made
   clear that his offense typically resulted in a penalty of mandatory life
   imprisonment or death but that, because of his youth at the time of the
   offense, Bonilla-Romero would be eligible for a “sentence of imprisonment
   for any term of years or for life” and “a fine not to exceed $250,000.” Thus,
   Bonilla-Romero was informed of the maximum penalty that he faced.
   Moreover, no mandatory minimum applied. The transcript of Bonilla-
   Romero’s plea hearing demonstrates that the court properly notified him of
   the consequences of a guilty plea and, accordingly, that Bonilla-Romero’s
   plea was knowing and voluntary. Therefore, this challenge also fails.
         Accordingly, we AFFIRM.




                                          10